Title: To George Washington from Major General Philip Schuyler, 1 July 1775
From: Schuyler, Philip
To: Washington, George

 

Sir
[New York] Saturday July 1st 1775

I do myself the Honor to advise your Excellency that the Connecticut Troops, that arrived in this Colony under the Command of Brigadier Wooster are encamped within two Miles of this Town. I have not yet had a Return of their Numbers[.] as soon as my Order for that Purpose is complied with I shall transmit it.
Inclose You Sir a Copy of the Resolutions of the Hono: the Continental Congress of the 27th ult. I shall prepare with all possible Dispatch to carry into Execution their Views and propose leaving this for Albany in my way to Ticonderoga on Monday next.
Eight Transports with Troops, that have been at Sandy Hook since Thursday last are to sail from thence to Day. Reports prevail that the Men on Board have muntinied, that they refused to go to Boston, of this however I have not been able to get any Certainty. Hand Bills have been introduced amongst them to encourage them to quit on the first favorable Opportunity a Service which must render them odious to all honest Men.
Governor Tryon’s Conduct has hitherto been unexceptionable and from the Information I have been able to procure, some of which I put great Confidence in, I have reason to beleive that the Line he has chalked out for himself is such as we would wish he should hold.
I beleive the Commissions for this Department were already forwarded to You before my Letter (In Obedience to Your Order) to the Congress on that Subject arrived. If they are to be sent back, I beg of You to Order them to be directed to the President of the Provincial Convention here.
No Preparation has as yet been made to occupy a Post in the Highlands. by what I can learn the Provincial Convention have Doubts about the Propriety (which they have or mean to state to Congress) arising from the Want of Ammunition, to maintain the Post after it shall be compleated.
A Ship from London in five Weeks advises that the Remonstrance sent by the Assembly of this Colony to the House of Commons has been rejected by them as containing Sentiments derogatory to the Rights of Parliament: This Manoevre has already

had Salutary Effects. many whose Sentiments are friendly to America, but who differed as to the Mode of procuring Redress, now publickly declare that they will no longer sit idle Spectators of their Country’s Wrongs.
That Success and Happiness equal to the Merit & Virtue of my General may crown all his Operations is the Wish of every honest American by none more sincerely than me. I am Your Excellency’s Most Obedt & Most Humb. Servt

Ph: Schuyler

